Case 2:19-cv-00350-GMB Document 1 Filed 02/27/19 Page 1 of 12            FILED
                                                                2019 Feb-27 PM 03:27
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:19-cv-00350-GMB Document 1 Filed 02/27/19 Page 2 of 12
Case 2:19-cv-00350-GMB Document 1 Filed 02/27/19 Page 3 of 12
Case 2:19-cv-00350-GMB Document 1 Filed 02/27/19 Page 4 of 12
Case 2:19-cv-00350-GMB Document 1 Filed 02/27/19 Page 5 of 12
Case 2:19-cv-00350-GMB Document 1 Filed 02/27/19 Page 6 of 12
Case 2:19-cv-00350-GMB Document 1 Filed 02/27/19 Page 7 of 12
Case 2:19-cv-00350-GMB Document 1 Filed 02/27/19 Page 8 of 12
Case 2:19-cv-00350-GMB Document 1 Filed 02/27/19 Page 9 of 12
Case 2:19-cv-00350-GMB Document 1 Filed 02/27/19 Page 10 of 12
Case 2:19-cv-00350-GMB Document 1 Filed 02/27/19 Page 11 of 12
Case 2:19-cv-00350-GMB Document 1 Filed 02/27/19 Page 12 of 12
